DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to method for determining melt flow travel, classified in B29C2945/76859.
II. Claims 22-26, drawn to method for detecting leaks, classified in B29C45/768.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related injection molding processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions have a different function, I seeks to monitor pressure and flow, II seeks to determine if leaks are present.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeremy Kriegel (#39,257) on 12/23/2020 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 21-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “50” has been used to designate both a controller and virtual cavity sensor, see [0032]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the desired melt flow front travel” in lines 12-13. There is insufficient antecedent basis for this limitation in the claim. This will be interpreted to mean any melt flow front travel. 
Claim 4 recites the limitation "melt pressure set point".  There is insufficient antecedent basis for this limitation in the claim.
Also regarding claim 4, the term “melt pressure set point” is unclear. The disclosure does not define “melt pressure set point” or explain what the set point refers to. It is unclear what this value is or how it is different from the other claimed values, particularly the pressure/sensor threshold. For the purposes of examination, this will be interpreted to mean any pressure value that is set. 
Claim 8 recites the limitation "the molding apparatus" in line and 7 and “the desired melt flow front travel” in line 11.  There is insufficient antecedent basis for these limitations in the claim. The “the desired melt flow front travel” will be interpreted to mean any melt flow front travel and the “molding apparatus
Claim 9 recites the limitation “The non-transitory computer-readable storage medium storing processor-executable instructions of claim 7.” There is insufficient antecedent basis for this limitation in the claim. Claim 7 recites a method, not a non-transitory computer-readable storage medium. For the purposes of examination, this will be interpreted to refer to claim 8: “The non-transitory computer-readable storage medium storing processor-executable instructions of claim 8 [[7]]”. 
Claims 10-11, which depend from claim 9, will also be interpreted as being dependent from claim 8.
Claim 11 recites the limitation "melt pressure set point" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Also regarding claim 11, the term “melt pressure set point” is unclear. The disclosure does not define “melt pressure set point” or explain what the set point refers to. It is unclear what this value is or how it is different from the other claimed values, particularly the pressure/sensor threshold. For the purposes of examination, this will be interpreted to mean any pressure value that is set.
Claim 14 recites the limitation "the method of claim 8" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 8 recites a non-transitory computer readable medium and does not provide any antecedent basis for a method. This will be interpreted to mean that claim 14 depends from claim 8 and is citing the non-transitory computer readable medium recited in claim 8. 
Claim 15 recites the limitation "the molding apparatus" in line 6 and “the desired melt flow front travel” in line 12.  There is insufficient antecedent basis for these limitations in the the desired melt flow front travel” will be interpreted to mean any melt flow front travel and the “molding apparatus” will be interpreted to mean any molding apparatus.
Claim 18 recites the limitation "melt pressure set point" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Also regarding claim 18, the term “melt pressure set point” is unclear. The disclosure does not define “melt pressure set point” or explain what the set point refers to. It is unclear what this value is or how it is different from the other claimed values, particularly the pressure/sensor threshold. For the purposes of examination, this will be interpreted to mean any pressure value that is set.
Claim 20 recites the limitation "the method of claim 15" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 15 recites a client device and does not provide any antecedent basis for a method. This will be interpreted to mean that claim 20 depends from claim 15 and is referring to the client device recited in claim 15.
Claims 2-3, 5-7, 12-13, 16-17, 19, and 21 are rejected as being dependent from rejected claims and failing to cure the indefiniteness thereof. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altonen (US 2017/0015029).
Regarding claim 1, Altonen meets the claimed, a method of determining melt flow front travel in a molding apparatus comprising: setting, by one or more processors, a sensor threshold; (Altonen [0053] teaches setting a target pressure that is sensed by sensors and communicated to a controller containing a processor) receiving, via an interface, a sensor amount as an output from a sensor monitoring a nozzle of the molding apparatus; (Altonen [0053] teaches that a sensor near the nozzle measures pressure and outputs the measurement to the controller) determining, by the one or more processors, that the sensor amount exceeds the sensor threshold; (Altonen [0053] teaches that variations outside the target are monitored and controlled) receiving, via an interface, a location of a screw of the molding apparatus; (Altonen [0056] teaches that the screw position is monitored) calculating, via the one or more processors, a travel distance of the screw from the location of the screw when the sensor amount exceeds the sensor threshold; (Altonen [0056] teaches that the screw position is monitored and adjusted based on pressure monitored by the sensors) calculating, by the one or more processors, melt flow front travel based on the travel distance of the screw; (Altonen [0056] teaches that the flow front positon may be determined based on the screw position) receiving, via an interface, an operator generated value for the desired melt flow front travel to be reached; (Altonen [0056] teaches that sensors detect the screw position and calculate the melt flow at the desired locations and communicate via controller) and sending, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0056] teaches that the sensors communicate with the controller to relay pressure (analog) measurements.)
Regarding claim 2, Altonen meets the claimed, the method of claim 1, wherein the sensor is a pressure transducer, (Altonen [0056] teaches a pressure transducer) the sensor amount is a pressure amount, (Altonen [0056] teaches that the sensor monitors pressure) and the sensor threshold is a pressure threshold (Altonen [0053] teaches a target (threshold) pressure.)
Regarding claim 3, Altonen meets the claimed, the method of claim 1, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.)
Regarding claim 4, Altonen meets the claimed, the method of claim 2, wherein the pressure threshold is a percentage of melt pressure set point (It is unclear what the melt pressure set point is, see 112(b) above, however, Altonen [0054] describes a desired melt pressure (melt pressure set point) and that the melt pressure is measured by the sensor to ensure the desired melt pressure is maintained. It would be inherent that the pressure threshold is always some percentage of the desired melt pressure. This claim limitation is interpreted to be met by Altonen.)
Regarding claim 7, Altonen meets the claimed, the method of claim 1, further including initiating, by one or more processors, a standard-setting series of molding cycles; (Altonen [0053] teaches that a number of molding cycles are performed) identifying, by the one or more processors, an average melt travel time for the standard- setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) setting, by the one or more processors, an acceptable margin from the average melt travel time;(Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiating, by the one or more processors, additional molding cycles after the standard- setting series of molding cycles; (Altonen [0053] teaches adjustments are made by the controller in subsequent molding cycles whenever variation occurs) identifying for each of the additional molding cycles, by the one or more processors, a melt travel time; and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiating, by the one or more processors, a corrective action (Altonen [0053] teaches adjustments are made by the controller in subsequent molding cycles whenever variation occurs).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen modified by Pollard (US 2017/0021544).
Regarding claim 5, Altonen [0054] teaches that the melt pressure used as the sensor amount and threshold may be measured indirectly by other characteristics, but does not specifically mention strain and thus does not meet the claimed, the method of claim 1, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the method of claim 1, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)
It would have been obvious to a person of ordinary skill in the art to combine the melt flow travel determination method of Altonen with using strain measurements in order to provide 
Regarding claim 6, Altonen does not meet the claimed, the method of claim 5, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the method of claim 5, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)
It would have been obvious to a person of ordinary skill in the art to combine the melt flow travel determination method of Altonen with the zero strain measurement of Pollard in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Altonen [0054] and Pollard [0030].
Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen modified by Pollard (US 2017/0021544).
Regarding claim 8, Altonen meets the claimed one or more processors to: set a sensor threshold; (Altonen [0053] describes setting a target pressure that is sensed by sensors and communicated to a controller containing a processor) receive, via an interface, a sensor amount as an output from a sensor monitoring a nozzle of the molding apparatus; (Altonen [0053] teaches that a sensor near the nozzle measures pressure and outputs the measurement to the controller) determine that the sensor amount exceeds the sensor threshold; (Altonen [0053] teaches that variations outside the target are monitored and controlled) receive, via an interface, a location of a screw of the molding apparatus; (Altonen [0056] teaches the screw position is monitored, [0053] teaches the connections between the screw and controller) calculate a travel distance of the screw from the location of the screw when the sensor amount exceeds the sensor threshold; (Altonen [0054] teaches that the screw is controlled to advance in order to maintain the target pressure, [0053] teaches that the controller processor maintains pressure) calculate melt flow front travel based on the travel distance of the screw;(Altonen [0056] teaches that the screw position is monitored and the location of the flow front can be calculated) receive, via an interface, an operator generated value for the desired melt flow front travel to be reached; (Altonen [0056] teaches that sensors detect the screw position and calculate the melt flow at the desired locations and communicate via controller) and send, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0053] teaches the sensors monitor pressure (analog) values to maintain pressure and send them to the controller.) 
Altonen does not meet the claimed, a non-transitory computer-readable storage medium storing processor-executable instructions that, when executed, cause one or more processors. 
Analogous in the field of injection molding, Pollard meets the claimed, a non-transitory computer-readable storage medium (Pollard [0028] discloses a non-transitory memory) storing processor-executable instructions (Pollard [0031] teaches a set of software instructions implemented on a controller) that, when executed, cause one or more processors (Pollard [0028] and [0031] describe a controller with processors that are connected to sensors and other hardware and operated by software instruction.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the computer-readable medium and instructions of Pollard in order to create a system that measures pressure within a molding system, see Pollard [0031].
 the non-transitory computer-readable storage medium storing processor-executable instructions of claim 7, wherein the sensor is a pressure transducer, (Altonen [0056] teaches a pressure transducer) the sensor amount is a pressure amount, (Altonen [0056] teaches that the sensor monitors pressure) and the sensor threshold is a pressure threshold (Altonen [0053] teaches a target (threshold) pressure.) Examiner notes that claim 9 is being interpreted as being dependent from claim 8 rather than claim 7 as currently recited, see 112 section above. 
Regarding claim 10, Altonen meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 9, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.) Examiner notes that claim 9 is being interpreted as being dependent from claim 8 rather than claim 7 as currently recited, see 112 section above, and thus claims 10-11 are also being interpreted as being dependent from claim 8. 
Regarding claim 11, Altonen meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 9, wherein the pressure threshold is a percentage of melt pressure set point (It is unclear what the melt pressure set point is, see 112(b) above, however, Altonen [0054] describes a desired melt pressure (melt pressure set point) and that the melt pressure is measured by the sensor to ensure the desired melt pressure is maintained. It would be inherent that the melt threshold is always some percentage of the desired melt pressure. This claim limitation is interpreted to be met by Altonen.) Examiner notes that claim 9 is being interpreted as being dependent from claim 8 rather than claim 7 as currently recited, see 112 section above, and thus claims 10-11 are also being interpreted as being dependent from claim 8.
 the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 8, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with using strain measurements in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Altonen [0054] and Pollard [0030]. 
Regarding claim 13, Altonen does not meet the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 12, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the non-transitory computer-readable storage medium storing processor-executable instructions of claim 12, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)

Regarding claim 14, modified Altonen meets the claimed, the method of claim 8, wherein the instructions, when executed, further cause one or more processors (Pollard [0028] and [0031] teach instructions and processors) to: initiate a standard-setting series of molding cycles; (Altonen [0053] teaches that a number of molding cycles are performed) identify an average melt travel time for the standard-setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) set an acceptable margin from the average melt travel time; (Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiate additional molding cycles after the standard-setting series of molding cycles;(Altonen [0053] teaches that in subsequent molding cycles, adjustment are made by the controller whenever variation occurs) identify, for each of the additional molding cycles, a melt travel time; (Altonen [0056] teaches the flow front and time are determined) and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action (Altonen [0053] teaches adjustments are made by the controller whenever variation occurs.)
Claims 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen modified by Pollard (US 2017/0021544).
Regarding claim 15, Altonen meets the claimed, set a sensor threshold; (Altonen [0053] describes setting a target pressure that is sensed by sensors and communicated to a controller containing a processor) receive, via an interface, a sensor amount as an output from a sensor monitoring a nozzle of the molding apparatus; (Altonen [0053] teaches that a sensor near the nozzle measures pressure and outputs the measurement to the controller) determine whether the sensor amount exceeds the sensor threshold; (Altonen [0053] teaches that variations outside the target are monitored and controlled) receive, via an interface, a location of a screw of the molding apparatus; (Altonen [0056] teaches the screw position is monitored, [0053] teaches the connections between the screw and controller) calculate a travel distance of the screw from the location of the screw when the sensor amount exceeds the sensor threshold; (Altonen [0054] teaches that the screw is controlled to advance in order to maintain the target pressure, [0053] teaches that the controller processor maintains pressure) calculate melt flow front travel based on the travel distance of the screw; (Altonen [0056] teaches that the screw position is monitored and the location of the flow front can be calculated) receive, via an interface, an operator generated value for the desired melt flow front travel to be reached; (Altonen [0056] teaches that sensors detect the screw position and calculate the melt flow at the desired locations and communicate via controller) and send, via an interface, an analog or digital output after the operator generated value has been reached (Altonen [0053] teaches the sensors monitor pressure (analog) values to maintain pressure and send them to the controller.)
Altonen does not meet the claimed, a client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions that, when executed by the one or more processors, cause the client device to
Analogous in the field of injection molding, Pollard meets the claimed, a client device comprising one or more processors, one or more interfaces, (Pollard [0028] and [0031] teach a controller with a processor and connections (interfaces) to sensors that are able to communicate and run software instructions) and a non- transitory computer-readable memory storing thereon instructions (Pollard [0031] discloses software instructions implemented on hardware) that, when executed by the one or more processors, cause the client device to (Pollard [0031] teaches that a controller acts in communication with the instructions to run a pressure controlling system.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the injection molding method of Altonen with the client device, computer-readable medium and instructions of Pollard in order to create a system that measures pressure within a molding system, see Pollard [0031].
Regarding claim 16, Altonen meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a pressure transducer, (Altonen [0056] teaches a pressure transducer) the sensor amount is a pressure amount, (Altonen [0056] teaches that the sensor monitors pressure) and the sensor threshold is a pressure threshold (Altonen [0053] teaches a target (threshold) pressure.)
Regarding claim 17, Altonen meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 16, wherein the pressure threshold is zero (Altonen [0056] teaches a lack of pressure (zero pressure) can be measured.)
Regarding claim 18, Altonen meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 16, wherein the pressure threshold is a percentage of melt pressure set point (It is unclear what the melt pressure set point is, see 112(b) above, however, Altonen [0054] describes a desired melt pressure (melt pressure set point) and that the melt pressure is measured by the sensor to ensure the desired melt pressure is maintained. It would be inherent that the pressure threshold is always some percentage of the desired melt pressure. This claim limitation is interpreted to be met by Altonen.)
Regarding claim 19, Altonen [0054] teaches that the melt pressure used as the sensor amount and threshold may be measured indirectly by other characteristics, but does not specifically mention strain and thus does not meet the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a strain gauge, the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold.  
Analogous in the field of injection molding, Pollard meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 15, wherein the sensor is a strain gauge, (Pollard [0030] teaches a strain gauge sensor) the sensor amount is a change in strain amount, and the sensor threshold is a change in strain threshold (Pollard [0030] and [0032] teach that strain can be measured and compared to a trigger (threshold) point in order to calculate the pressure within the apparatus.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with using strain measurements in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Altonen [0054] and Pollard [0030]. 
the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 19, wherein the change in strain threshold is zero. 
Analogous in the field of injection molding, Pollard meets the claimed, the client device comprising one or more processors, one or more interfaces, and a non- transitory computer-readable memory storing thereon instructions of claim 19, wherein the change in strain threshold is zero (Pollard [0035] discloses the strain may be zero.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the melt flow travel determination method of Altonen with the zero strain measurement of Pollard in order to provide a method for approximating the pressure and conditions inside the molding apparatus, see Altonen [0054] and Pollard [0030].
Regarding claim 21, Altonen meets the claimed, the method of claim 20, wherein the instructions, when executed by the one or more processors, further cause the client device to: (Pollard [0028] and [0031] teach instructions and processors) initiate a standard-setting series of molding cycles; (Altonen [0053] teaches that a number of molding cycles are performed) identify an average melt travel time for the standard-setting series of molding cycles; (Altonen [0053] teaches that an average value such as fill rate (melt travel time) can be averaged over a number of cycles) set an acceptable margin from the average melt travel time; (Altonen [0053] teaches the averaged number is used to make adjustments by the controller) initiate additional molding cycles after the standard-setting series of molding cycles;(Altonen [0053] teaches that in subsequent molding cycles, adjustment are made by the controller whenever variation occurs) identify, for each of the additional molding cycles, a melt travel time; (Altonen [0056] teaches the flow front and time are determined) and when the melt travel time exceeds the average melt travel time plus the acceptable margin, initiate a corrective action (Altonen [0053] teaches adjustments are made by the controller whenever variation occurs.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Examiner, Art Unit 1744